             Case 1:16-cv-01243-SAB Document 138 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8   PERVAIZ A. CHAUDHRY, M.D., et al.,                Case No. 1:16-cv-01243-SAB

 9                  Plaintiffs,                        ORDER DISCHARGING MARCH 11, 2021
                                                       ORDER TO SHOW CAUSE AS TO
10          v.                                         DEFENDANTS ONLY AND REQUIRING
                                                       PLAINTIFFS’ TO APPEAR ON MARCH 24,
11   SONIA ANGELL, et al.,                             2021 AT 10:00 A.M. IN COURTROOM 9 TO
                                                       SHOW CAUSE WHY MONETARY
12                  Defendants.                        SANCTIONS SHOULD NOT ISSUE FOR
                                                       FAILURE TO COMPLY
13

14

15         On March 11, 2021, an order issued requiring the parties to show cause within five days

16 why sanctions should not issue for the failure to comply with orders requiring a waiver of jury

17 trial to be filed. (ECF No. 135.) On March 12, 2021, Steven Lopez, Shirley Campbell, and

18 Sonia Angell (“Defendants”) filed a notice of waiver of jury trial and a response to the order to

19 show cause. (ECF Nos. 136, 137.) The deadline to respond has passed and Pervaiz A. Chaudhry
20 and Valley Cardiac Surgery Medical Group (“Plaintiffs”) have not responded to the March 11,

21 2021 order. The Court shall discharge the order to show cause as to Defendants and shall require

22 Plaintiffs to appear on March 24, 2021 to show cause why monetary sanctions should not issue

23 for the failure to comply with October 20, 2020 order, November 2, 2020 order, March 5, 2021

24 order and March 11, 2021 order.

25         Accordingly, IT IS HEREBY ORDERED that:

26         1.      The March 11, 2021 order to show cause is DISCHARGED as to Defendants

27                 only;

28         2.      A show cause hearing is set for March 24, 2021 at 10:00 a.m. in Courtroom 9;


                                                   1
             Case 1:16-cv-01243-SAB Document 138 Filed 03/17/21 Page 2 of 2


 1                  and

 2          3.      Plaintiffs shall appear on March 24, 2021 to show cause why monetary sanctions

 3                  should not issue for the failure to comply.

 4
     IT IS SO ORDERED.
 5

 6 Dated:        March 17, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
